DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2021 June 03.  These drawings are ACCEPTED.

Election/Restrictions
The restriction requirement has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 9, 10,12, and 16 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Norman K. Freda (Applicant’s Attorney) on 2021 June 17.
The application has been amended as follows: 
Claim 17 is CANCELED
Claim 22 is CANCELED
Claim 21 is amended as follows:
21.	A stacked plate heat exchanger for a motor vehicle, comprising:
a plurality of elongated plates stacked on one another, between which a plurality of cavities are disposed alternately for two media;
the plurality of cavities respectively delimited by a respective plate of the plurality of plates zonally by a plate surface of the respective plate and a surrounding wall projecting from and surrounding an outer perimeter of the respective plate;
the respective plate including two flow openings adjacently disposed at a first short side and two passage openings adjacently disposed at a second short side opposite the first short side; 
the respective plate further including two domes respectively arranged around one of the two passage openings, the two domes projecting from the plate surface into a respective cavity of the plurality of cavities;
; and
wherein the separation shaping has at least two sections that extend transversely relative to one another and define an angle β therebetween.

Allowable Subject Matter
Claims 1-13, 16, 19-21, and 23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T Schermerhorn Jr. whose telephone number is (571)270-5283.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763